DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 02/22/2021 have been entered. Claims 8-14 are pending in the application. The amendments overcome each claim rejection under 35 USC 112(b) set forth in the previous office action mailed on 11/20/2020. The drawings filed on 02/22/2021 overcome the drawing objections set forth in the previous office action. 
Election/Restrictions
Claims 8, 9, 13, and 14 are allowable. Claims 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A and Species B, as set forth in the Office action mailed on 07/27/2020, is hereby withdrawn and claims 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 03/31/2021.
The application has been amended as follows: 
Amend claim 8: In lines 8-9, “a longitudinal direction” is changed to “the longitudinal direction”.
REASONS FOR ALLOWANCE
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art of record fails to teach or render obvious a holding mechanism comprising a tubular member having a length longer than that of the holding portion within which it is inserted, in combination with the remaining limitations of the claim. The closest prior art is Devierre et al. (US 2005/0234297) and Monler (US 2016/0038014) in view of Balbierz et al. (US 6,770,070) which disclose the limitations of claim 8 but are silent regarding the tubular member having a length longer than that of the holding portion. Because the tubular member of the prior art is a rubber of lubricious coating on the interior of the holding portions, it would not have been obvious to modify said devices such that the tubular member had a length greater than the holding portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./               Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771